Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After reviewing preliminary amendment filed on 10/22/2021 and updating searches, examiner found allowable subject matter in the independent claims. However, the instant application had a few minor 112(b) and 101 issues in the independent claims. Proposed amendment was discussed. See interview summary 07/15/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides (Reg. No. 57529), Attorney of Record, on 07/15/2022.
The application has been amended as shown in the “Amendment” attachment. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Dufour (US 2016/0314230 A1) teaches a method for reducing/eliminating spurious power losses and transients inherently caused by the FAMNM solver using an L/C element approach, when a switching device in the ‘on’ state is featured as an inductor L, and a switching device that is in the ‘off’ state is featured as either a capacitance C or series-connected resistance and capacitance R-C. This method uses cross-initialization of the L/C switching elements to their final state of current and voltage when they change their conduction state. The correct cross-initialization is enabled from optional pre-stored tables of events and the system-states at the time of the cross-initialization. 
The prior art of record fail to disclose instructions, including:
Claim 1: 
“(3) calculating model parameters according to a network topology and an expected control effect based on the cross initialization correction, and establishing an equivalent electromagnetic admittance matrix and a historical current source of a whole grid, to obtain an electromagnetic transient simulation equivalent model of the power electronic converter; (4) solving, according to an electromagnetic transient basic solving equation I=YU, an equation established by the electromagnetic transient simulation equivalent model, to obtain an improved electromagnetic transient model simulation result of the power electronic converter at a current time; wherein I is current, Y is admittance, and U is voltage;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148